El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
En o alrededor de mayo de 1995 la demandante recu-rrida, la Sra. Daisy Annette Santiago, conoció al deman-dado peticionario, el Sr. Osvaldo Ríos Alonso, comenzando una relación sentimental con éste que duró hasta el 24 de noviembre de 1996. Dicha relación consensual comprendía, además, una relación de trabajo, puesto que la señora Santiago, durante dicho período de tiempo, fungía como asis-tente personal del señor Ríos, devengando un ingreso por dichas labores. Durante la referida relación, la señora Santiago alega que en varias ocasiones fue agredida, física y sicológicamente, por el señor Ríos como consecuencia de lo cual sufrió serios daños físicos y emocionales, recibiendo asistencia médica, sicológica y siquiátrica.
El 21 de noviembre de 1997 la señora Santiago entabló una reclamación de daños y perjuicios ante el Tribunal de Primera Instancia, Sala Superior de Carolina,(1) en contra del señor Ríos, por los alegados actos de agresión, tanto físicos como emocionales, que alegadamente constituyeron un patrón de conducta violenta que le causó graves daños y angustias mentales, estimados los mismos en una cantidad no menor de un millón de dólares ($1,000,000). Además del alegado “patrón de violencia psicológica”, durante la rela-*186ción sentimental y de trabajo, la demandante sostuvo que los autos de agresión física ocurrieron, específicamente, en las siguientes fechas: febrero de 1996; en o alrededor de mayo de 1996; en o alrededor de septiembre de 1996; y el último, el 24 de noviembre de 1996, el cual suscitó la rup-tura definitiva de la relación que éstos sostenían.
Luego de que el señor Ríos contestara la demanda(2) y las partes iniciaran el descubrimiento de prueba, el 16 de febrero de 1999, el señor Ríos solicitó la desestimación par-cial de la demanda mediante el mecanismo procesal de la sentencia sumaria, sosteniendo que los alegados actos de agresión anteriores al 24 de noviembre de 1996 estaban prescritos. El 20 de abril de 1999, la señora Santiago se opuso a la moción alegando, en lo aquí pertinente, que existía una controversia sustancial en torno a los hechos y que existían elementos subjetivos, específicamente que ésta alegadamente sufría del síndrome de mujer maltra-tada, lo cual impedía dictar sentencia sumaria y disponer así de la reclamación. Adujo, además, como fundamento para la improcedencia de la solicitud de sentencia sumaria parcial, que no se había concluido el descubrimiento de prueba, pues no se había logrado deponer al señor Ríos, colocándola en desventaja para oponerse a la moción.
El tribunal de instancia, luego de señalar y celebrar una vista, en la que escuchó argumentos orales de las partes, emitió una sentencia sumaria parcial, en la cual acogió los planteamientos de la parte demandada, sosteniendo que procedía la emisión de la misma ya que los alegados actos de agresión, anteriores al 24 de noviembre de 1996, habían prescrito. Entendió que, bajo la teoría cognoscitiva del *187daño, y en cuanto a los daños sucesivos, el término pres-criptivo empezó a correr a partir del primer momento en que ésta conoció los daños y podía anticipar la certidumbre de su ocurrencia, lo cual determinó que fue a partir del primer incidente ocurrido en febrero de 1996.(3)
El foro primario rechazó el argumento de la señora Santiago en cuanto a que los términos prescriptivos nunca co-menzaron a decursar, por ésta alegadamente sufrir del sín-drome de mujer maltratada, resolviendo que la jurisprudencia no reconoce este síndrome como una de-fensa independiente y absoluta, sino como parte de la prueba admisible para probar los elementos de defensa propia en casos criminales en donde la víctima de maltrato comete algún acto de agresión en contra de su cónyuge o compañero consensual.
Inconforme con la sentencia sumaria parcial, la señora Santiago acudió al Tribunal de Circuito de Apelaciones, mediante recurso de certiorari, alegando, en síntesis, que incidió el foro primario al emitir la sentencia sumaria sin considerar sus alegaciones sobre el síndrome de mujer maltratada. De la misma manera, sostuvo que ella tenía derecho a completar su descubrimiento de prueba; que existía una controversia real y sustancial que impedía dic-tar sentencia sumaria, aún sobre el aspecto de prescripción.
Mediante sentencia a esos efectos, el tribunal apelativo intermedio revocó el dictamen recurrido. Concluyó que cuando se alega que la agraviada fue víctima del síndrome de mujer maltratada se tiene, sin entrar en los méritos de la alegación, que pasar prueba sobre dicho síndrome ya que el punto de partida del término prescriptivo para estos casos es el momento en que la víctima rompe con el ciclo *188que provocó tal condición y conoce que ha sufrido daños por tal conducta.
Insatisfecho con esta determinación, Ríos Alonso acudió oportunamente ante este Tribunal vía certiorari. Sostuvo que incidió el Tribunal de Circuito de Apelaciones
... al revocar al Tribunal de Instancia que desestimó parcial-mente la demanda por estar prescrita ante admisiones de la propia demandante en su deposición!;]
... al tomar conocimiento de prueba sobre el alegado estado mental de [sic] demandante a pesar de sus admisiones y de la prueba considerada por el ... Tribunal de Primera Instancia[;]
... al concluir que la demandante tenía que completar un des-cubrimiento de prueba para determinar cuando [sic] tuvo co-nocimiento de los daños, al ser ese descubrimiento innecesario por sus admisiones [.] Solicitud de certiorari, pág. 7.
Expedimos el recurso. En el día de hoy, y aun cuando por fundamentos un tanto distintos, confirmamos la sen-tencia emitida por el Tribunal de Circuito de Apelaciones. Somos del criterio que para arribar a la conclusión a la que llegamos, resulta innecesario resolver si la defensa del sín-drome de mujer maltratada —usualmente utilizada en el ámbito penal— es aplicable a la esfera civil.
r — I
Sabido es que la prescripción, institución de derecho sustantivo regulada por el Código Civil, constituye una forma de extinción de un derecho debido a la inercia en ejercer el mismo durante un tiempo determinado. Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560, 566 (1995). Es una manera de conservar el equilibrio entre las relaciones jurídicas de las partes ya que provee una garantía sobre los derechos que les cobija. Id.
Hemos descrito el propósito y los derechos amparados por la prescripción de la siguiente manera:
La institución de la prescripción extintiva aspira a asegurar la estabilidad de la propiedad y la certidumbre de los demás *189derechos. Su innegable necesidad y valor responden a “una presunción legal de abandono, derivada del hecho del trans-curso de un tiempo determinado sin reclamar un derecho”. Sin embargo, ninguno de los intereses a los cuales responde es ab-soluto —de un lado salvaguardar un derecho y del otro darle carácter definido a la incertidumbre de una posible reclama-ción— sino que deben ser aquilatados en su justa proyección. (Citas omitidas y énfasis suplido.) Colón Prieto v. Géigel, 115 D.P.R. 232, 243 (1984).
Conforme lo dispuesto en el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, que establece la teoría cognoscitiva del daño, el período prescriptivo de una acción de daños y perjuicios comienza a decursar desde que el agraviado conoció el daño. Por otra parte, el Art. 1869 del Código Civil, 31 L.P.R.A. see. 5299, sostiene que: “El tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieron ejercitarse” (Enfasis suplido.)
Atendiendo, y atemperando, estas disposiciones, hemos pautado una trayectoria flexible en cuanto al cómputo de dicho término. Para determinar cuándo comienza a decursar el término prescriptivo, hemos precisado que el momento que se toma como verdadero punto de partida en una acción de daños y perjuicios lo es la fecha en que el perjudicado conoció del daño; quién fue el autor del mismo; y, además, desde que éste conoce los elementos necesarios para poder ejercitar efectivamente su causa de acción. Véanse: Padín v. Cía. Fom. Ind., 150 D.P.R. 403 (2000). Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999); Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994); Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992), Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987); Colón Prieto v. Géigel, ante.
No podemos perder de perspectiva, por otro lado, que la prescripción no es una figura rígida sino que la *190misma admite ajustes judiciales, según sea requerido por las circunstancias particulares de los casos y la noción so-bre lo que es justo. Véanse: Maldonado v. Russe, 153 D.P.R. 342 (2001); Padín v. Cía. Fom. Ind., ante; Vega v. J. Pérez & Cía., Inc., ante, pág. 754. Es por ello que hemos estable-cido que aquella disposición sobre prescripción que exija a los demandantes instar su causa de acción antes de que éstos advengan en conocimiento de que tal acción le asiste viola su derecho al debido proceso de ley. Alicea v. Córdova, 117 D.P.R. 676 (1986).
HH HH
Nuestra jurisprudencia admite y reconoce distintas categorías de daños;(4) entre éstos, se encuentran los “daños sucesivos” y los “daños continuos o continuados”. En Galib Frangle v. El Vocero de P.R., ante, citando al tratadista Herminio Brau del Toro,(5) definimos los “daños continuados” como
... aqu[e]llos producidos por uno o más actos culposos o ne-gligentes imputables al actor, coetáneos o no, que resultan en consecuencias lesivas ininterrumpidas, sostenidas, duraderas sin interrupción, unidas entre sí, las cuales al ser conocidas hacen que también se conozca —por ser previsible— el carác-ter continuado e ininterrumpido de sus efectos, convirtiéndose en ese momento en un daño cierto compuesto por elementos de un daño actual (aquel que ya ha acaecido), y de daño futuro previsible y por tanto cierto. (Énfasis suprimido.) H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. X, pág. 648.
*191Por otra parte, y distinto al “daño continuado”,(6) los “daños sucesivos” son “una secuencia de reconocimientos de consecuencias lesivas por parte del perjudicado, las que se producen y manifiestan periódicamente, o aun continuamente, pero que se van conociendo en momentos distintos entre los que media un lapso de tiempo finito, sin que en momento alguno sean previsibles los daños subsiguientes, ni sea posible descubrirlos empleando diligencia razonable. Dicho en otras palabras, se trata de una secuencia de daños ciertos que se repiten (sin que sea necesario que sean idénticos en su naturaleza, grado, extensión y magnitud) cuya repetición no es previsible en sentido jurídico ni son susceptibles de ser descubiertos empleando diligencia razonable”. Brau del Toro, ante, pág. 643. Nos informa el citado autor, además, que: “Cada uno de los daños unitarios que en conjunto constituyen los daños sucesivos presentes en dichos ejemplos constituye una unidad jurídica de ‘daño’ que origina la correspondiente causa de acción, resarcitoria. El término de prescripción para el ejercicio de cada una de ellas comienza a contar en el momento en que se reconoce el respectivo daño particular.” Id., pág. 644.
Es por ello que, distinto a lo que sucede con los “daños continuados”, en los “daños sucesivos”, cada reconoci-miento de una lesión a causa de un acto culposo y/o negli-gente produce un daño distinto, generando así cada acto una causa de acción independiente.
*192r*H HH hH
Aclarada la disyuntiva entre los “daños continua-dos” y “sucesivos”, somos del criterio que una causa de acción fundamentada en unos incidentes repetidos, de maltrato físico y emocional, que provocan los alegados daños y perjuicios reclamados constituye una modalidad de daños continuados. Este tipo de daño es provocado por una serie de actos cuyo efecto neto es precisamente mantener a la víctima en un círculo vicioso de maltrato. Es por ello que los actos de maltrato físico, emocional y sicológico componen un cuadro de daños que, unidos, van encadenándose para producir el efecto neto del maltrato y así, en dicha circunstancia, el último daño acaecido forma parte de ese ciclo de maltrato y genera la causa de acción por éste y por los actos de maltrato anteriores componentes del referido patrón de violencia. En dichos casos, para determinar que la reclamación no está prescrita, el acto generador de la causa de acción tiene que haber ocurrido dentro del año que precedió la radicación de la demanda.
Utilizando como norte estos preceptos, forzoso resulta concluir que lo determinante para la dilucidación del caso que hoy ocupa nuestra atención reside, precisamente, en el hecho de que la aquí perjudicada alega que ella fue víctima de un patrón de maltrato, físico y sicológico, durante un período de tiempo.(7) Sin entrar en los méritos de dicha alegación, la misma impedía que se dictara sentencia *193sumaria. Incidió el tribunal sentenciador al actuar como lo hizo y desestimar gran parte de la causa de acción antes de que terminara un descubrimiento de prueba, completo y adecuado, en torno al hecho esencial de si la perjudicada sufría de este patrón de maltrato y antes de que desfilara, en el juicio en su fondo, prueba pericial a esos efectos.
En el caso de marras, el tribunal de instancia le impri-mió un criterio extremadamente objetivo al cómputo del término prescriptivo ya que sólo consideró la fecha en que, según una deposición, la agraviada alegadamente supo que el demandado le había causado un daño, considerando ex-clusivamente la fecha de los alegados actos de agresión. Sin embargo, no consideró el patrón de conducta de daño emocional o sicológico alegado en la causa de acción.
IV
Sabido es que únicamente procede que se dicte sentencia sumaria cuando de los documentos no refutados, esto es, de las alegaciones, declaraciones juradas, deposiciones, contestaciones a interrogatorios, admisiones u otros documentos complementarios, surge que no existe una controversia real o sustancial de hecho material alguno, y como cuestión de derecho procede dictarse.(8) Es norma reiterada por este Tribunal que la sentencia sumaria es un mecanismo procesal discrecional y extraordinario cuyo propósito es proveer una solución justa, rápida y económica a los litigios. Pilot Life v. Crespo Martínez, 136 D.P.R. 624, 632 (1994); PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881, 911-912 (1994).
Sólo procede dictarla, sin embargo, cuando claramente se desprende que la causa de acción no expone controversias genuinas de hechos materiales, por lo que la celebración de un juicio en su fondo resulta ser una dilación , *194innecesaria a la resolución del caso, pues sólo le compete al juzgador aplicar el derecho a la situación de hechos incon-trovertibles ante sí. Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 216 (1993). Claro está, el fin per-seguido, la solución y tramitación rápida de los casos por la vía sumaria, está supeditado al principio de alcanzar una decisión justa. García Rivera et al. v. Enriquez, 153 D.P.R. 323 (2001); Cuadrado Lugo v. Santiago Rodríguez, 129 D.P.R. 272, 279 (1990).
Es por ello que se ha señalado que si quien solicita la sentencia sumaria, esto es, la parte promovente de dicha sentencia, no ha establecido su derecho con claridad o cuando no existe una certeza sobre todos los hechos de la controversia, no procede dictar una sentencia sumaria. Consejo Tit. C. Parkside v. MGIC Fin. Corp., 128 D.P.R. 538, 549 (1991); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 721 (1986).
Así, subrayamos que, si existe duda sobre los hechos o las controversias planteadas en las alegaciones, la solici-tud de sentencia sumaria se debe resolver en contra del promovente. También, en circunstancias particulares, es preciso aplazar la disposición de una moción de sentencia sumaria hasta que se concluya el proceso de descubri-miento de prueba para que la parte promovida tenga la oportunidad de refutarla debidamente. García Rivera et al. v. Enriquez, ante; Pérez v. El Vocero de P.R., 149 D.P.R. 427 (1999).
V
Ciertamente, casos como el que hoy ocupa nuestra atención, el cual comprende alegados actos de maltrato físico y emocional, que necesariamente presupone que el juzgador tendrá que considerar elementos subjetivos y de credibilidad, no son los más adecuados para resolver me-*195diante una sentencia sumaria; aún más, cuando no se ha concluido el descubrimiento de prueba en el mismo.
De una lectura somera de los autos del presente caso se perfila, cuando menos, una controversia genuino de hechos que incide directamente sobre el punto de partida del período prescriptivo. Según hemos esbozado, la tendencia liberal sobre la prescripción de las acciones toma en cuenta elementos subjetivos que infringen, no sólo en el comienzo de dicho período, sino en el ejercicio efectivo de la causa de acción.
Incidió el tribunal sentenciador al dictar sentencia su-maria y desestimar todo lo ocurrido con anterioridad al último acto de agresión por estimar que dichos actos esta-ban prescritos cuando no se determinó si la perjudicada sufría, como alega, de un patrón de maltrato físico y emo-cional, lo cual posiblemente le impedía ejercer efectiva-mente su causa de acción y conocer el daño cierto que activa el término en los daños continuados.
A tenor con la doctrina de los daños continuados correspondiente a las acciones donde cada acto de violencia, tanto físico como emocional, forma parte de un patrón, ambiente o ciclo de maltrato e intimidación, el último incidente de maltrato, cuando la víctima rompe con el ciclo de maltrato y reconoce que ha sufrido un daño cierto, es el que activa la causa de acción y, en consecuencia, constituye el momento a partir del cual puede ejecutarse la misma. Véase Galib Frangie v. El Vocero de P.R., ante.
Resolver de otra manera, como pretende el peticionario, y tomar cada acto de agresión de manera aislada o por separado, sin tomar en consideración la alegada violencia sicológica,(9) es frustrar este tipo de reclamación. Se puede *196colegir lo oneroso que sería para una agraviada, víctima de maltrato, una postura que requiera de ésta ejercer su causa de acción, o algún acto que interrumpa el término, cuando la situación que padece, esto es, su estado sicoló-gico, no sólo le impide reconocer que ha sufrido un daño cierto sino que tampoco le permite reconocer todos los ele-mentos necesarios para poder ejercer dicha causa de acción. Véase Padín v. Cía. Fom. Ind., ante.
Como bien señala la Leda. Ixa López Paláu:
Los efectos sicológicos de la violencia masculina, ya sea fí-sica o emocional, suceden en una dimensión del ser humano que no está al alcance literal de nuestras manos o nuestros ojos. Los efectos de la subestimación y el maltrato no necesa-riamente dejan huellas que puedan verse, pero se proyectan en el comportamiento, los sentimientos, la productividad, el nivel de participación, las decisiones, el estado de ánimo, la autoimagen, la salud emocional y física, la calidad de vida que disfruta, o padece una mujer.
El maltrato sicológico es el más común de todos los tipos de maltrato, y uno de los que infiere a la mujer no sólo su pareja, sino cualquier extraño, la familia o la sociedad. Los efectos son acumulativos; una instancia refuerza las otras, por lo que se confunden sus consecuencias inmediatas con las pasadas. Mientras más violencia experimenta una víctima, son más las perturbaciones sicológicas que puede sufrir como consecuencia. (Cita omitida.) I. López Palau, Violencia contra la Mujer, San Juan, Eds. Lego, 1999, pág. 128.
El maltrato en casos de violencia doméstica se compone, de ordinario, de un daño encadenado y cíclico que forma un patrón de conducta. En otras palabras, y por su propia naturaleza, este tipo de reclamación, esto es, daños por el maltrato físico y emocional durante una relación consensual, ordinariamente presenta una serie de actos que, en conjunto, producen el efecto dañino motivo del resarcimiento invocado. Es la consecuencia dañina de dichos *197actos conjuntos por lo que la peijudicada pretende que se le compense.
No cabe duda que en el caso de marras es indispensable que el tribunal de instancia resuelva si la señora Santiago fue víctima de un patrón de maltrato y si ella estaba, o no, impedida, desde un punto de vista sicológico, de reconocer un daño concreto en cada acto de violencia del cual fue objeto; únicamente entonces podrá determinar si los daños alegados son daños continuados, o, por el contrario, si son actos aislados, en cuyo caso, algunos incidentes estarían prescritos. Para ello es imprescindible que se complete el descubrimiento de prueba y se celebre una vista en su fondo en la cual se reciba prueba pericial al respecto.
En mérito de lo anterior, y aun cuando por distintos fundamentos, procede la confirmación de la sentencia emi-tida por el Tribunal de Circuito de Apelaciones, devolvién-dose el caso al foro de instancia para la continuación de procedimientos ulteriores, compatibles con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez se inhibió.

 La demandante entabló paralelamente una reclamación basada en los mis-mos hechos ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico, al amparo de la ley federal, conocida como el Violence Against Women Act, 42 U.S.C.A. secs. 13701 y 13981, que confiere una causa de acción privada a cualquier persona que haya sido objeto de un acto de violencia motivado por su género.


 En la misma, el Sr. Osvaldo Ríos Alonso reconvino alegando que, desde que la relación terminó, la Sra. Daisy Annette Santiago ha realizado una campaña de difa-mación, libelo y calumnia contra éste en la prensa radial, escrita y televisión sobre su conducta, estilo de vida, personalidad y sobre sus relaciones interpersonales, lo cual, alegadamente, le causó daños estimados en un millón quinientos mil dólares ($1,500,000).


 Ibma esta fecha como punto de partida porque, según una deposición, la señora Santiago admitió que reconoció que el señor Ríos la agredió y que el incidente le había ocasionado daños físicos y emocionales.


 Entre las diversas categorías, se han reconocido los daños sucesivos; los daños continuados; los daños instantáneos; los daños permanentes; el daño cuya ejctensión y cuantía no se manifiesta de inmediato; el daño embrionario o latente que no se identifica hasta el transcurso de determinado tiempo; el daño que se oculta dolosamente por el autor; los daños múltiples, y el daño desconocido que no viene a conocerse hasta tiempo después del acto culposo. Rivera Encamación v. E.L.A., 113 D.P.R. 383, 386 (1982).


 H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. X, pág. 648.


 El -profesor Brau del Toro aclara: “En tanto que continuado deriva de ‘conti-nuo’ y significa ‘continuación de cosa, o acto u obra que se extiende sin interrupción’, y así mismo tiene la acepción de ‘todo compuesto de partes unidas entre sí’ y ‘api [jQ case a las cosas que tienen unión entre sí’; mientras que sucesivo se refiere a ‘lo que sucede o sigue a otra cosa’, y tiene el significado o sentido de cosas o actos u obras individuales o concretas que se suceden o siguen a otras, mediando intervalos finitos entre éstas; y en tanto que esta diferencia en rasgos o cualidades, cuando menos en el caso del supuesto que nos ocupa, no es meramente de grado sino de naturaleza y puede producir efectos jurídicos distintos ... estamos convencidos que daños continuados y daños sucesivos constituyen dos categorías distintas dé daños.” (Énfasis suprimido.) Brau del Toro, ante, págs. 642-643.


 “El ‘síndrome de la mujer maltratada’ se define como el conjunto de caracte-rísticas específicas y los efectos del maltrato o abuso en la mujer maltratada. No toda mujer maltratada padece el síndrome, sino sólo aquéllas que son incapaces de responder de forma efectiva a los episodios de violencia por parte de su pareja, sintién-dose de ese modo atrapadas en dicha situación.” (Escolio omitido y énfasis suplido.) R.E. Ortega-Vélez, Sobre ... Violencia Doméstica, San Juan, Eds. Scisco, 1998, págs. 36-37. La mujer maltratada, propiamente dicho, “ha sido definido ‘como aquella mujer que permanece en una relación en la cual su pareja la agrede de forma siste-mática y repetitiva’ ”, íd., págs. 25-26. El síndrome de mujer maltratada se ha uti-lizado mayormete para evaluar si la acusada actuó legítimamente en defensa propia en casos criminales. Es una manera de explicar al cuadro emocional de la mujer que, luego de sufrir y vivir bajo el maltrato, agrede, mutila o mata a su pareja agresor.


 Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 “La violencia sicológica no se plasma en golpes, laceraciones, heridas o mu-tilación corporal, sino de ataques a la autoestima, a la dignidad e integridad de una mujer cuando ‘se le humilla, menosprecia e insulta diariamente, cuando la aíslan socialmente, cuando se le amenaza con retirarle afecto, sostén económico, acceso a 'una alimentación adecuada, hacerle daño o quitarle los hijos o, peor aún, cuando se *196amenaza sistemáticamente con arrancarle la vida’, propiciando de esta manera un sentido de inseguridad en sí misma que la mantiene presa ante una figura totalitaria que logra su sumisión mediante el uso del temor y terror sistemático.” Ortega-Vélez, ante, pág. 27.